DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 recites 0.1 to 20% by weight of additives, this range is not disclosed in the instant specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 recites “a heat transfer fluid provided with means intended for the circulation of the heat transfer fluid”, the “means” is not further defined in the instant disclosure as to what structure it may be.  For examination purposes, the “means intended for circulation” is interpreted to mean “a pump”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102652372 A (hereinafter CN’372 – translation attached and relied upon below) in view of Schroder et al. (US 2013/0207459 A1) in view of Reuschel et al. (US 2004/0265660 A1) in view of Foy et al. (US 4,230,838).
With respect to claim 1, CN’372 teaches a cooling and/or heating device for an electric or hybrid motor vehicle battery (para. [0003]) comprising a battery box (Figure 1, 10) provided with: a heat transfer fluid inlet (19); and a heat transfer fluid outlet (19), where the compartment/(shells (16 & 16’)) delimits a cooling and/or heating volume/(middle chamber) (18)) for the battery (11) (as illustrated) (para. [0023]); and at least one envelope/(inner shell) (16’), wherein the envelope/compartment/(shells (16 & 16’)) material comprises plastic and metal (para. [0013]). 
CN’372 fails to teach wherein the envelope/(inner shell (16’)) comprises the instantly claimed composition of 20 to 80% by weight in relation to the total weight of the composition of reinforcing fibers; 0 to 20% by weight in relation to the total weight of at least one thermoconductive component; 0 to 20% by weight in relation to the total weight of at least one impact modifier; 0 to 20% by weight in relation to the total weight of the composition of additives; and where the remainder of the outer envelope/(shells (16 & 16’)) is a matrix comprising at least one polyamide and at least one flameproofing agent.
Schroder teaches cooling and/or heating device for an electric or hybrid motor vehicle battery (para. [0048]) comprising a battery box/housing (Figure 1, 2) (para. [0069]) provided with:
at least one envelope/(intermediate wall (13)) (para. [0071]) made up of a composition comprising:
 reinforcing fibers (para. [0037]); 
and where the complement/housing is a matrix comprising mostly at least one polyamide (para. [0037]); 
a heat transfer fluid inlet (11); and 
a heat transfer fluid outlet (12), where the battery box/housing (2) delimits a cooling and/or heating volume for the battery (para. [0069]) in order to provide a light, non-conducting, and stable housing material (para. [0037]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the envelope/(inner shell (16’)) in the apparatus of CN’372 comprise reinforcing fibers; and where the remainder of the outer envelope/housing is a matrix comprising mostly at least one polyamide, as taught by Schroder, in order to provide a light, non-conducting, and stable housing material.
CN’372 discloses all claim limitations as set forth above including a first and a second envelope (16 and 16’), and Schroder further teaches wherein the battery box/(housing (2)) is provided with an outer envelope/(housing (2)) comprising: at least one envelope/(intermediate wall (13)) (para. [0071]) made up of reinforcing fibers comprising polyamide (para. [0037]), as set forth above.  However, CN’372 fails to teach wherein the composition of the envelope comprises: 20 to 80% by weight in relation to the total weight of the composition of reinforcing fibers, which do not have thermally conducting properties.
Reuschel teaches cooling and heat exchange circuits for electric or hybrid motor vehicle battery comprising an envelope/(circuit material)/structure (para. [0001]-[0003], [0017]-[0023] and [0037]) comprising 40% of glass fiber (para. [0043]), which falls within the instantly claimed range of 20 to 80% by weight in relation to the total weight of the composition of reinforcing fibers, which do not have thermally conducting properties (para. [0043] & Table 3) in order to provide suitable materials that have high mechanical strength combined with very high resistance to chemicals with respect to fluids in cooling circuits (para. [0014]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the envelope in CN’372 comprise 20 to 80% by weight in relation to the total weight of the composition of reinforcing fibers, as taught by Reuschel, in order to provide suitable materials that have high mechanical strength combined with very high resistance to chemicals with respect to fluids in cooling circuits.
CN’372 fails to teach wherein the envelope/(shells (16 & 16’)) is a matrix comprising at least one flameproofing agent.  Foy teaches moldable and extrudable material comprising polyamide, where additives comprising flameproofing/(fire-proofing) agents are added prior to molding in order to improve the properties of the final product in applications associated with extreme heat (col. 3, lines 33-40).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the envelope/(shells (16 & 16’)) in modified CN’372 comprise a flameproofing agent, as taught by Foy, in order to improve the properties of the final product in applications associated with extreme heat.    
With respect to claim 3, CN’372 teaches wherein the battery box (10) comprises an inner envelope (16’) being disposed facing the battery (11), the composition of which is such as defined for outer envelope (16) (as set forth above), the outer envelope (16) forming with the inner envelope (16’) a passage/(middle chamber (18)) intended for the flow of heat transfer fluid (32).
	Regarding claim 4, CN’372 discloses all claim limitations as set forth above, but the reference does not teach wherein the ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope is at least greater than 1.5.  The specific ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope is not considered to confer patentability to the claims.  As the reactor cost of construction and efficiency of operation are variable(s) that can be modified, among others, by adjusting said ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope, with said construction cost and operating efficiency both being optimized as the ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope is optimized, the precise ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of the thermal conductivity of the inner envelope to the thermal conductivity of the outer envelope in the apparatus of CN’372 to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
With respect to claim 6, CN’372 teaches wherein the inner envelope (16’) is arranged at least in part in contact with the battery (11) (via device (42)) (as illustrated).
With respect to claim 7, CN’372 teaches wherein a space is provided between the battery (11) and the inner envelope (16’) (as illustrated).
With respect to claim 10, CN’372 teaches a cooling and/or heating circuit (Figure 1) for an electric hybrid motor vehicle battery (para. [0003]), comprising a main circulation loop (fluid container (30), pump (20), intermediate chamber (18)) (para. [0023]-[0024]) for a heat transfer fluid (32) provided with means/pump (20) intended for the circulation of the heat transfer fluid (32) in the main loop (as illustrated), characterized in that wherein the main loop is connected to a reversible heat pump (20) (para. [0024]) and a cooling and/or heating device according claim 1, as set forth above.
Regarding limitations recited in claims 11-13 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. gas, air, liquid) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102652372 A (hereinafter CN’372 – translation attached and relied upon below) in view of Schroder et al. (US 2013/0207459 A1) in view of Reuschel et al. (US 2004/0265660 A1) in view of Foy et al. (US 4,230,838), as applied to claim 3 above, and further in view of Nitsche et al. (US 20150086738 A1).
With respect to claim 5, modified CN’372 discloses all claim limitations as set forth above including wherein the inner envelope comprises: at least one envelope/(intermediate wall (13)) made up of a composition comprising: 20 to 80% by weight in relation to the total weight of the composition of reinforcing fibers (in view of Reuschel as set forth above) and wherein the remainder of the outer envelope/housing is a matrix comprising at least one polyamide (para. [0037]) – which would apply to both the inner and outer envelopes (16’ and 16), and wherein the inner envelope is a matrix comprising at least one flameproofing agent (in view of Foy, as set forth above).
However, CN’372 as modified fails to teach wherein the remainder of the inner envelope/(intermediate wall (13)) further comprises 0.1 to 20% by weight in relation to the total weight of at least one thermo-conductive component; 0.1 to 20% by weight in relation to the total weight of at least one impact modifier; 0.1 to 20% by weight in relation to the total weight of the composition of additives.  Nitsche is directed to a high-performance fiber-reinforced polyamide materials for use in fabricating components of an automobile.  Because CN’372 is directed to fiber reinforced polyamide materials for use as an automobile component (para. [0001]), Nitsche is considered to be analogous art.  Nitsche discloses that fiber-reinforced polyamide for use in automobile applications typically include conductive carbon black (para. [0077]) (which would function as a thermo-conductive component), maleic-anhydride-grafted ethylene-propylene rubber (copolymer) (which would function as an impact modifier), and various additives including UV-stabilizers (para. [0051], [0068] and [0831]) in order to provide high-performance fiber-reinforced polyamide materials for use in fabricating components of an automobile.  Regarding the relative amounts of each component, absent a showing of unexpected results, these broad ranges would have been obvious to a person of ordinary skill in the art seeking to optimize various structural/physical properties, such as thermal conductivity, impact strength, and UV- stability, etc. MPEP 2441.05.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the remainder of the inner envelope of modified CN’372 comprise a thermo-conductive component, an impact modifier, and a UV-additive, as taught by Nitsche, in order to provide high-performance fiber-reinforced polyamide materials for use in fabricating components of an automobile.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102652372 A (hereinafter CN’372 – translation attached and relied upon below) in view of Schroder et al. (US 2013/0207459 A1) in view of Reuschel et al. (US 2004/0265660 A1) in view of Foy et al. (US 4,230,838), as applied to claim 1 above, and further in view of JP 2012252959 A (hereinafter JP’959 – translation attached and relied upon below).
With respect to claim 8, modified CN’372 discloses all claim limitation as set forth above including wherein the inner envelope (16’) encapsulates the battery (11) by complementarity of shape; however, CN’372 fails to teach wherein when the battery comprises a plurality of adjacent cell packs the inner envelope (16’) encapsulates the battery assembly of cells by complementarity of shape. 
JP’959 teaches a battery assembly (Figure 1(b), 3) comprising a plurality of adjacent cell packs (3), and an inner envelope (12a’ & 11a) encapsulating the battery assembly of cells (3) by complementarity of shape (as illustrated – see 2nd and 3rd cells (3) of Figure 1(b)), and an outer envelope (12a & 24), and providing a heat absorption chamber (11) in between the inner envelope (12a’ & 11a) and the outer envelope (12a & 24) in order to provide improved heat-exchange and optimal temperature control of the individual battery cells.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the inner envelope in modified CN’372 encapsulate the battery assembly of cells by complementarity of shape when the battery comprises a plurality of adjacent cell packs, as taught by JP’959, in order to provide improved heat-exchange and optimal temperature control of the individual battery cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-10 and 15 of copending Application No. 17/613,977 (hereinafter US’977). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant claims 1 and 3, US’977 claims 1-2 and 10 disclose the recited limitations of instant claims 1 and 3.
With respect to instant claim 4, US’977 claim 7 discloses the recited limitations of instant claim 4.
With respect to instant claim 8, US’977 claim 9 discloses the recited limitations of instant claim 8.
 With respect to instant claim 10, US’977 claim 15 discloses the recited limitations of instant claim 10.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 10-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						11/29/2022Primary Examiner, Art Unit 1725